DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Metrangolo et al (US. Pat. App. Pub. 2015/0150302) in view of JP 2002187657 (Mechanical English EPO/GOOGLE Translation).
Regarding independent claim 1, and dependent claims 5-6, Metrangolo et al discloses a first supply means for providing a first continuous sheet of homogenized tobacco material (also defined as an “aerosol-forming substrate”) which comprises a continuous sheet of homogenized tobacco material (2) mounted (read: wound) on a first bobbin (4)(see para. [0066],[0125] and Fig. 1)(corresponding to the claimed “[m]ethod for supplying a continuous sheet of aerosol-forming substrate 
Metrangolo et al does not disclose that its continuous sheet of homogenized tobacco material (2) is unwound from a “center” of the bobbin (4); however, JP 2002187657 discloses a substrate (i.e., tape) wound on a roll (identical in structure to a “bobbin”) wherein the substrate is continuously unwound by pulling out the said substrate from the central portion (read: center) of the roll. As seen in Fig. 1, tape rolls (b) are stacked with their rotational axes vertically arranged one on top of another. The terminal end (b3) of the tape roll located in an upper/top position and the starting terminal end (b4) of the next tape roll in a lower/underneath position are respectively connected to each other at connecting (read: merging) portion (b5) via adhesion and, as such, each tape roll (b) in the tape roll stack are formed as a continuous tape (b1) in a series state. By arranging the rolls (b) in this manner, rather than the manner known in the prior art (seen in Fig. 7), the troublesome and time-consuming work of replacing an old roll, after it has been unwound, with a new roll is now eliminated (see paras. [0003]-[0010] and see Fig. 1). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to have arranged the bobbin (4) of homogenized tobacco material (2) of Metrangolo 
Regarding claim 2, JP 2002187657 discloses a pressing means (16) for holding the outer peripheral surface of the tape rolls (b) such that support to the surface of the continuous tape (b1) is given and inconveniences such as tilting of the tape are prevented. These pressing means (16) along with pallet (7), upon which the stack of rolls (b) are placed, would serve the function of preventing rotational movement of the 
Regarding claim 3, Metrangolo et al discloses a homogenized tobacco material which may contain different types of tobacco material as well as aerosol-forming material (see paras. [0028],[0066]) (corresponding to the claimed “wherein the continuous sheet of aerosol-forming substrate comprises tobacco material and an aerosol former”).
Regarding claim 4, as shown in Fig. 1 of JP 2002187657, and as explained above, the tape rolls (b) are stacked such that their rotational axes are vertically aligned and such is the direction of the unwinding process (corresponding to the claimed “further comprising the step of aligning the rotational axis of the first bobbin in a horizontal direction or in a vertical direction and unwinding the first bobbin in a horizontal direction or in a vertical direction”).
Regarding claim 7, as seen in Fig. 5 of JP 2002187657, the “rotational axis” of the top tape roll and that of the bottom tape roll are aligned along the same axis (read: under a “0 degree” angle). Further, it can be seen that the terminal end of the tape (read: unwound continuous . 
   Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
-The prior art of record neither teaches nor reasonably suggests a method further comprising the steps of guiding an unwound continuous sheet of material from an upstream arranged bobbin along the common first axis of a first and second bobbin and merging unwound continuous sheets forming a merged strand (claim 8); or guiding an unwound continuous sheet of material from more upstream arranged bobbins .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIONNE W. MAYES/         Examiner, Art Unit 1747